               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 HAWLEY, LLC                                   §                        PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:17cv212-HSO-JCG
                                               §
                                               §
 GREEN CANYON OUTFITTERS, LLC,                 §
 and JAMES EDWARD MARLOWE                      §                      DEFENDANTS


            MEMORANDUM OPINION AND ORDER GRANTING
          PLAINTIFF’S [31] MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the Motion [31] for Summary Judgment filed by

Plaintiff Hawley, LLC.   After due consideration of the Motion, related pleadings,

the record, and relevant legal authority, the Court finds that Plaintiff’s Motion [31]

for Summary Judgment should be granted and judgment should be rendered in

Plaintiff’s favor against Defendants Green Canyon Outfitters, LLC and James

Edward Marlowe.

                                 I. BACKGROUND

A.    Factual background

      Plaintiff Hawley, LLC (“Plaintiff” or “Hawley”) is a wholesale distributor of

bicycle parts and accessories. Application [31-2] at 1.   On January 25, 2013,

Defendant Green Canyon Outfitters, LLC (“Green Canyon”) applied for a Hawley

business/credit account line of credit for merchandise. Id. at 1-2.    The application

form with Hawley provided, in relevant part, that
      [i]n consideration of credit being extended by Hawley, LLC to the afore
      named applicant for merchandise to be purchased whether applicant be
      an individual(s), a proprietorship, a partnership, a corporation, or other
      entity, the undersigned guarantor or guarantors each hereby contract
      and guarantee to Hawley the faithful payment, when due, of all accounts
      of said applicant for purchases made after the date of this application.
      This is a continuing guarantee and shall remain in force until revoked
      by Hawley in writing. Such revocation shall be effective only as to
      claims which arise subsequent to such notice. This guarantee is
      unconditional. Its purpose is to pledge the personal credit and assets
      of the signer(s) for all credit extended to the Credit Applicant by Hawley
      until all debt is paid in full.
      ....
      Should the undersigned default, your company and all individuals who
      personally guarantee your company’s payment of account agree to pay
      late service charges at the maximum rate allowed by law but not to
      exceed 1.5% per month on the outstanding balance, and at Hawley’s
      discretion, all amounts owed shall become immediately due and payable.
      In the event your account requires legal action or the services of a
      collection agency, you are responsible for all fees that accrue from such
      action.

Id. at 2. James Brennan Marlowe (“James Brennan”) and Defendant James

Edward Marlowe (“Defendant Marlowe” or “James Edward”) both signed the

application as owners and guarantors of Green Canyon. Id. at 2.       Hawley initially

approved a $10,000.00 credit limit.   See E-Mail [31-3] at 1.

      When Green Canyon’s account with Hawley fell into arrears, Hawley

submitted demand letters to Green Canyon, James Brennan, and Defendant

Marlowe. See Letter [1-5] at 1-2; Letter [1-6] at 1; Letter [1-7] at 1.   On June 7,

2017, James Brennan filed bankruptcy under Chapter 7 of the United States

Bankruptcy Code. See Notice [31-6] at 1.       According to Hawley, Defendant

Marlowe has refused to pay for the goods it provided to Green Canyon.       Defendant

Marlowe has denied that “he is obligated for any amount other than the $10,000.00


                                           2
consistent with the contractual agreement that he entered into with Hawley.” See

Def.’s Resps. to Pl.’s Requests for Admissions [31-7] at 3.

B.       Procedural history

         On July 31, 2017, Hawley filed a Complaint [1] against Defendants Green

Canyon and James Edward Marlowe asserting claims for breach of contract and

breach of fiduciary duty. See Compl. [1] at 2-3.       Green Canyon has not answered

the Complaint, and the Clerk of Court has entered a default [15] against it.

         Hawley has now filed a Motion [31] for Summary Judgment seeking entry of

a judgment against Green Canyon and Defendant Marlowe, jointly and severally,

for the current outstanding debt of $202,562.43, plus collection agency and

attorneys’ fees incurred by Hawley in an amount to be determined by the Court at a

later date.   See Pl.’s Mem. [32] at 7.   Defendant Marlowe does not dispute that he

is responsible for $10,000.00 under the terms of the agreement, but he argues there

is a genuine dispute of material fact regarding whether he is liable beyond that

amount. See Def.’s Resp. [35] at 2-4.

                                    II.   DISCUSSION

A.       Summary judgment standard

         Under Federal Rule of Civil Procedure 56(a), a “court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).    A fact is “material” if it is one that might affect the outcome of the suit

under governing law, and a dispute is “genuine” if a jury could return a verdict for


                                             3
the non-movant based upon the evidence in the record. Renwick v. PNK Lake

Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018).

      If the party seeking summary judgment shows the non-movant’s case lacks

support, the non-movant is tasked with coming forward with “specific facts”

showing a genuine factual issue for trial. Id. A court considering a summary

judgment motion “must view the evidence in the light most favorable to the non-

moving party, drawing all justifiable inferences in the non-movant’s favor.” Id.

(quotation omitted). However, if a non-movant’s evidence is “merely colorable” or

“not significantly probative,” summary judgment is appropriate. Certain

Underwriters at Lloyd’s of London v. Lowen Valley View, LLC, 892 F.3d 167, 170

(5th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)).

B.    Relevant Mississippi law

      Because this case arises under the Court’s diversity jurisdiction, it is

governed by the substantive law of the forum state, Mississippi. See State Farm

Mut. Auto. Ins. Co. v. LogistiCare Sols., LLC, 751 F.3d 684, 688 (5th Cir. 2014)

(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).   A breach-of-contract

claim under Mississippi law has two elements: (1) the existence of a valid and

binding contract; and (2) a showing that the defendant has broken or breached it.

Maness v. K & A Enterprises of Mississippi, LLC, 250 So. 3d 402, 414 (Miss. 2018),

reh’g denied (Aug. 9, 2018).   When interpreting a contract, a court first examines

the four corners of the agreement, and if its language is clear and unambiguous, the

agreement must be enforced as written. Woodruff v. Thames, 143 So. 3d 546, 554


                                           4
(Miss. 2014).

       [A] guaranty contract possesses the following characteristics: (1) A
       guarantor is secondarily liable to the creditor on his contract and his
       liability is fixed only by the happening of the prescribed conditions at a
       time after the contract itself is made; (2) the contract of a guarantor is
       separate and distinct from that of his principal, and his liability arises
       solely from his own contract, although its accrual depends on the breach
       or performance of a prior or collateral contract by the principal therein;
       (3) a guarantor enters into a cumulative collateral engagement, by
       which he agrees that the principal is able to and will perform a contract
       which he has made or is about to make, and that if he defaults the
       guarantor will, on being notified, pay the resulting damages—i.e., a
       guarantor is an insurer of the ability or solvency of the principal,
       although this characteristic is not present in an absolute guaranty or a
       guaranty of payment, but only in a conditional guaranty or a guaranty
       of collection; and (4) except where the guaranty is absolute, generally
       the guarantor is entitled to notice of the default of the principal.

Assocs. Commercial Corp. v. Parker Used Trucks, Inc., 601 So. 2d 398, 402 (Miss.

1992) (quotation omitted).

      A guaranty of payment that is absolute and unconditional requires no

condition precedent to its enforcement against the guarantor other than mere

default by the principal debtor. Brown v. Hederman Bros., LLC, 207 So. 3d 698,

702 (Miss. Ct. App. 2016).   An individual guarantor is immediately liable upon a

borrower’s default. Bosarge v. LWC MS Properties, LLC, 158 So. 3d 1137, 1143 n.5

(Miss. 2015).

C.    Hawley’s claim against Defendant Marlowe

      Defendant Marlowe does not contest that he agreed to guarantee payment of

up to $10,000.00 in credit on Green Canyon’s account with Hawley.       Nor does he

contest that Green Canyon is in default. The pertinent question is whether



                                          5
Defendant Marlowe agreed to guarantee anything beyond the original $10,000.00

credit limit.

       The guaranty signed by Defendant Marlowe set forth no limit on the amount

of credit that could be extended. See Application [31-2] at 2.   Instead, it

guaranteed faithful payment of Green Canyon’s account with Hawley when due for

all purchases made after the date of the application, which was January 25, 2013.

Id.   This appears to be an unconditional and unlimited guaranty. See id.

       Based upon the first page of the credit application, Green Canyon apparently

originally requested $10,000.00 as its credit limit. See id. at 1.   It is undisputed

that the credit limit was subsequently increased, and the total outstanding debt is

now $202,562.43.    Defendant Marlowe cites no limiting language from within the

four corners of the contract pertaining to any purported $10,000.00 ceiling for his

own liability, and the Court has found no such provision. See id. at 1-2. Nor has

Defendant Marlowe cited any provision that required Hawley to notify him of credit

increases or to secure his consent for increases in the amount of credit extended to

Green Canyon.

       Based upon the plain and unambiguous language of the unconditional

guaranty of payment, the Court finds that there can be no genuine dispute of

material fact and that Hawley is entitled to judgment as a matter of law on its

claim against Defendant Marlowe based upon his personal guaranty.         Judgment

will be entered against Defendant Marlowe in the amount of $202,562.43.




                                           6
D.     Hawley’s claim against Green Canyon

       Green Canyon Outfitters, LLC, has not appeared, and on December 12, 2017,

the Clerk docketed an Entry of Default [15] as to Green Canyon.      Entry of Default

[15] at 1. On January 12, 2018, Plaintiff filed a Motion [17] for Default Judgment

as to Green Canyon, which the Court denied without prejudice until such time as

Hawley’s claims against Defendant Marlowe were adjudicated. See Order [18] at

4.

       Hawley’s Motion for Summary Judgment asks the Court to enter a judgment

against Green Canyon and Defendant Marlowe jointly and severally in the amount

of the $202,562.43 due as of the date the Motion was filed. See Pl.’s Mem. [32] at 7

(requesting that judgment be entered “against both Green Canyon Outfitters, LLC

and James Edward Marlowe, jointly and severally, for $202,562.43 plus collection

agency and attorneys’ fees incurred by Hawley to be determined by the Court at a

later date”).   In light of the Court’s ruling as to the claims against Defendant

Marlowe, and in light of Green Canyon’s default, the Court will enter judgment

against Green Canyon.

                                  III.   CONCLUSION

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Motion [31]

for Summary Judgment filed by Plaintiff Hawley, LLC is GRANTED, and

judgment will entered in favor of Plaintiff Hawley, LLC, against Defendants Green

Canyon Outfitters, LLC and James Edward Marlowe in the amount of $202,562.43.




                                            7
A separate judgment will be entered in accordance with Federal Rule of Civil

Procedure 58.

      SO ORDERED AND ADJUDGED, this the 1st day of March, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         8
